UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6016


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JANISON VEAL, a/k/a Jason,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:02-cr-00043-JPB-JES-1)


Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janison Veal, Appellant Pro Se. Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Janison      Veal    appeals       the     district     court’s     order

denying his Fed. R. Crim. P. 36 motion to correct a clerical

error.     We   have     reviewed   the       record   and   find   no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        United States v. Veal, No. 3:02-cr-00043-JPB-

JES-1    (N.D.W.   Va.    Dec.   14,   2012).          We    dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                           AFFIRMED




                                          2